                                                                   June 24, 2021


VIA ECF
The Honorable Raymond Dearie
United States District Judge
United States District Court
225 Cadman Plaza E
Brooklyn, NY 11201

       Re: United States v. Kenneth Testa, 1:19-cr-00085-RJD-1

Dear Judge Dearie:

        On behalf of defendant Kenneth Testa, I write to request a brief adjournment of Dr. Testa’s
sentencing, currently scheduled for July 9, 2021, for approximately two weeks as we are still
awaiting important documents and letters. I have conferred with the Government, and the
Government has no objection to this request. The parties have conferred on dates and are
unavailable on July 12-16, July 27-29, August 2 and August 6-27, but would be available on July 23,
26, 30 and August 3. Thank you very much for your consideration.

                                                                   Respectfully

                                                                   /s/ Kristen M. Santillo
                                                                   Kristen M. Santillo
cc:    AUSA Catherine Mirabile
       AUSA Michael Warren




                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
